Scates, C. J. The act authorizing attachments against boats has not dispensed with a summons to the owner, or constructive notice by publication of notice, as in other cases of attachment. 1 Purple’s Stat. pp. 107-8, Sec. 3. There is no service shown here, either by summons or publication, and there being no appearance, the whole proceeding is erroneous. There is another error in the amount of the judgment. In proceedings of this kind, in rem., where there is no appearance, the judgment cannot exceed the debt sworn to in the affidavit for the attachment. Rowley v. Berrian, 12 Ill. R. 101-2; Henrie v. Sweasey, 5 Blackf. R. 274. Here the defendant recovered a much larger sum, and afterward attempted to eme the error by entering a remittitur of part of the judgment. This, I presume, will not cure it. It might be a different case to enter a remittitur before judgment. We need examine no other errors assigned—as for these, judgment must be reversed and the cause remanded, judgment reversed and cause remanded. Judgment reversed.